Title: From John Adams to James Warren, 18 February 1776
From: Adams, John
To: Warren, James


     
      My dear Sir
      
       Feby. 18. 1776
      
     
     We have at last hit upon a Plan which promises fair for Success.
     Dr. Franklin, and Mr. Chase of Maryland, and Mr. Charles Carroll of Carrollton, are chosen a Committee to go to Canada. I must confess I have very great Confidence, in the Abilities and Integrity, the Political Principles and good Disposition of this Committee.
     Franklins Character you know. His masterly Acquaintance with the French Language, his extensive Correspondence in France, his great Experience in Life, his Wisdom, Prudence, Caution: his engaging Address: united to his unshaken Firmness in the present American system of Politicks and War, point him out as the fittest Character, for this momentous Undertaking.
     Chase, is in younger Life, under forty: But deeply impressed with a sense of the Importance of securing Canada, very active, eloquent, Spirited, and capable.
     Carroll’s Name and Character, are equally unknown to you. I was introduced to him, about Eighteen Months ago in this City, and was much pleased with his Conversation.
     He has a Fortune, as I am well informed, which is computed to be worth Two hundred Thousand Pounds Sterling. He is a Native of Maryland, and his Father is Still living. He had a liberal Education in France, and is well acquainted with the french Nation. He Speaks their Language as easily as ours, and what is perhaps of more Consequence, than all the rest, he was educated in the Roman Catholic Religion, and Still continues to worship his Maker according to the Rites of that Church. In the Cause of American Liberty, his Zeal Fortitude and Perseverance have been So conspicuous that he is Said to be marked out for peculiar Vengeance by the Friends of Administration: But he continues to hazard his all: his immense Fortune, the largest in America, and his Life. This Gentlemans Character, If I foresee aright, will hereafter make a greater Figure in America. His Abilities are very good, his Knowledge and Learning extensive, I have seen Writings of his which would convince you of this. You may perhaps hear before long more about them.
     These three Gentlemen compose a Committee, which I think promises great Things.
     But We have done more. We have impowered the Committee to take with them, another Gentleman of Maryland Mr. John Carroll, a Roman Catholic Priest, and a Jesuit, a Gentleman of learning and Abilities. This Gentleman will administer Baptism to the Canadian Children, and bestow Absolution upon Such as have been refused it by the toryfied Priests in Canada. The Anathema’s of the Church So terrible to the Canadians, having had a disagreable Effect upon them.
     In Addition to the whole General Lee is ordered into Canada, to take upon him the Command of the whole Expedition. His address, his Fluency in French, his Activity, his great Experience and Skill, We hope will Succeed.
     
     I long to hear from N. England that the three Regiments are marched. It would damp me, very much to hear that our People continue to hesitate about Bounties, and Trifles.
     The Unanimous Voice of the Continent is Canada must be ours Quebec must be taken.
     I think the most prudent Measures, have now been adopted, and We must leave the Event. If We fail now, I shall be easy because I know of nothing more or better that We can do. I did not feel so well Satisfied, after the News of the Failure at Quebec.
     It is true that We want Lee both at Cambridge and New York: But We cannot have him in three Armies at once, and Canada Seems to me, the most dangerous Post, and that there is the greatest Necessity for him there. Schuyler is to command in N. York, with Lord Sterling under him who is a very good officer.
     The Importance of Canada, arises from this, and occasions our remarkable Unanimity at present in deciding the Affairs of it. In the Hands of our Enemies, it would enable them to influence all the Indians upon the Continent, and perhaps induce them to take up the Hatchet, and commit their Robberies and Murders upon the Frontiers of all the Southern Colonies as well as to pour down Regulars Canadians and Indians together upon the Borders of the Northern. I am, my dear Sir, unfeignedly your Friend,
    